Citation Nr: 1224156	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-19 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was originally granted service connection for PTSD in March 2003 and assigned a 50 percent evaluation effective August 30, 2002.  In February 2009, the Veteran submitted a claim for increase.  In March 2009, the RO continued the assigned 50 percent evaluation.  The Veteran disagreed with the decision and subsequently perfected this appeal.  He contends that the currently assigned evaluation does not adequately reflect the severity of his disability.  

Information in the claims folder indicates that the Veteran receives VA medical treatment, to include care at the Syracuse VA Medical Center.  On review, VA records were last printed in July 2009.  No subsequent records have been added to Virtual VA.  Hence, all relevant VA records dated since July 2009 should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011).  

The Veteran last underwent a VA examination to determine the severity of his PTSD in March 2009.  Considering the Veteran's contentions and the length of time since his last examination, a current examination is needed.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The June 2012 appellant's brief states that the Veteran has difficulties with getting to work and dealing with customers and coworkers.  Evidence of record indicates that the Veteran is employed and thus, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notwithstanding, if the Veteran is currently unemployed and/or wishes to file a claim of entitlement to individual unemployability benefits, he should notify the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant treatment records from the Syracuse VA Medical Center, to include any associated outpatient clinics, for the period since July 2009.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the appellant for a VA PTSD examination.  The claims folder, access to Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  
 
In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  To the extent possible, symptoms caused by PTSD must be differentiated from symptoms caused by any other diagnosed psychiatric disorder.  If the symptoms cannot be differentiated that fact must be reported and the rationale for that conclusion explained.  A complete rationale for any opinion expressed must be provided.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner has documented his/her review of all pertinent records on Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issue of entitlement to an evaluation greater than 50 percent for PTSD.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


